                 Case: 1:21-cv-00606 Document #: 19 Filed: 07/09/21 Page 1 of 2 PageID #:381
                 U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good standing of this
Court’s general bar or be granted leave to appear pro hac vice as provided for by Local Rules 83.12
through 83.14.

In the Matter of: President Christopher- Cannon: Bey (TTEE) v. City of Chicago Case Number:          21cv611




                                                                                           FILED
AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
(In the space below, enter the name of the party or parties being represented) Defendants                           GW
President Christopher- Cannon: Bey, Vast/Vas Estate Express Trust #10105905                    7/9/2021
                                                                                                       . BRUTO    N
                                                                                             THOMA.SDG
                                                                                                     IS T R IC T COURT
                                                                                          CLERK, U.S



NAME (Type or print)
Damien- Holmon: Bey
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
          /s/ Damien- Holmon: Bey
FIRM

Attorney General, United States of America Republic Office of Attorney General
STREET ADDRESS            P.O. Box 12544

CITY/STATE/ZIP
Province Illinois [60612]
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS) 8825350                       TELEPHONE NUMBER (708)   247-4504


ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE? (Enter “Y” or “N”) Y


ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE? (Enter “Y” or “N”) N


ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR? (Enter “Y” or “N”) N


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY? (Enter “Y” or “N”) Y


IF THIS IS A CRIMINAL CASE, USE AN “X” TO DESCRIBE YOUR STATUS IN THIS CASE.

RETAINED COUNSEL                                  APPOINTED COUNSEL                   ELECTED COUNSEL (X)
                Case: 1:21-cv-00606 Document #: 19 Filed: 07/09/21 Page 2 of 2 PageID #:382

                                         CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that I filed the foregoing document with the Court Clerk for the
Northern District of Illinois through the Court’s CM/ECF system. As a result, electronic copies of the foregoing
were served upon all attorneys of record.

      I further certify that I placed a copy of the foregoing document in the U.S. Mailbox at 2 N. LaSalle,
Chicago, IL, postage prepaid to the following individual:

Christopher H-Cannon: Bey(TTEE)
P.O. Box 436885
Province Illinois 60643

Damien- Holmon: Bey
U.S.A.R. Attorney General
P.O. Box 12544
Province Illinois 60612

                                                     /s/ Damien- Holmon: Bey
                                                     Damien- Holmon: Bey
                                                     U.S.A.R. Attorney General
